Exhibit 10.16

AMENDMENT TO THE PSS WORLD MEDICAL, INC.

2006 INCENTIVE PLAN

THIS AMENDMENT (this “Amendment”) to the PSS World Medical, Inc. 2006 Incentive
Plan (the “Plan”) was approved and adopted by the Compensation Committee of the
Board of Directors of PSS World Medical, Inc. on December 11, 2008.

1. Section 11.3 of the Plan is hereby amended by deleting the word “Retirement.”

2. The first sentence of Section 14.6 and the first sentence of Section 14.7 are
hereby amended by deleting the words “(or, if later, the first date that such
payment may be made without causing a violation of Section 409A of the Code)”
and replacing them with the words “(unless a later date is required by
Section 17.4 hereof).”

3. The Plan is hereby amended by deleting Section 17.4 in its entirety and
replacing it with the following:

“17.4 SPECIAL PROVISIONS RELATED TO SECTION 409A OF THE CODE.

(a) It is intended that the payments and benefits provided under the Plan and
any Award shall either be exempt from the application of, or comply with, the
requirements of Section 409A of the Code. The Plan and all Award Certificates
shall be construed in a manner that effects such intent. Nevertheless, the tax
treatment of the benefits provided under the Plan or any Award is not warranted
or guaranteed. Neither the Company, its Affiliates nor their respective
directors, officers, employees or advisers shall be held liable for any taxes,
interest, penalties or other monetary amounts owed by any Participant or other
taxpayer as a result of the Plan or any Award.

(b) Notwithstanding anything in the Plan or in any Award Certificate to the
contrary, to the extent that any amount or benefit that would constitute
non-exempt “deferred compensation” for purposes of Section 409A of the Code
would otherwise be payable or distributable, or a different form of payment
(e.g., lump sum or installment) would be effected, under the Plan or any Award
Certificate by reason of the occurrence of a Change in Control, or the
Participant’s Disability or separation from service, such amount or benefit will
not be payable or distributable to the Participant, and/or such different form
of payment will not be effected, by reason of such circumstance unless the
circumstances giving rise to such Change in Control, Disability or separation
from service meet any description or definition of “change in control event”,
“disability” or “separation from service”, as the case may be, in Section 409A
of the Code and applicable regulations (without giving effect to any elective
provisions that may be available under such definition). This provision does not
prohibit the vesting of any Award upon a Change in Control, Disability or
separation from service, however defined. If this provision prevents the payment
or distribution of any amount or benefit, such payment or distribution shall be
made on the next earliest payment or distribution date or



--------------------------------------------------------------------------------

event specified in the Award Certificate that is permissible under Section 409A
of the Code. If this provision prevents the application of a different form of
payment of any amount or benefit, such payment shall be made in the same form as
would have applied absent such designated event or circumstance.

(c) If any one or more Awards granted under the Plan to a Participant could
qualify for any separation pay exemption described in Treas. Reg.
Section 1.409A-1(b)(9), but such Awards in the aggregate exceed the dollar limit
permitted for the separation pay exemptions, the Company shall determine which
Awards or portions thereof will be subject to such exemptions.

(d) Notwithstanding anything in the Plan or in any Award Certificate to the
contrary, if any amount or benefit that would constitute non-exempt “deferred
compensation” for purposes of Section 409A of the Code would otherwise be
payable or distributable under this Plan or any Award Certificate by reason of a
Participant’s separation from service during a period in which the Participant
is a Specified Employee (as defined below), then, subject to any permissible
acceleration of payment by the Committee under Treas. Reg.
Section 1.409A-3(j)(4)(ii) (domestic relations order), (j)(4)(iii) (conflicts of
interest), or (j)(4)(vi) (payment of employment taxes):

(i) the amount of such non-exempt deferred compensation that would otherwise be
payable during the six-month period immediately following the Participant’s
separation from service will be accumulated through and paid or provided on the
first day of the seventh month following the Participant’s separation from
service (or, if the Participant dies during such period, within 30 days after
the Participant’s death) (in either case, the “Required Delay Period”), and

(ii) the normal payment or distribution schedule for any remaining payments or
distributions will resume at the end of the Required Delay Period.

For purposes of this Plan, the term “Specified Employee” has the meaning given
such term in Section 409A of the Code and the final regulations thereunder,
provided, however, that, as permitted in such final regulations, the Company’s
Specified Employees and its application of the six-month delay rule of
409A(a)(2)(B)(i) of the Code shall be determined in accordance with rules
adopted by the Board or any committee of the Board, which shall be applied
consistently with respect to all nonqualified deferred compensation arrangements
of the Company, including this Plan.

(e) Eligible Participants who are service providers to an Affiliate may be
granted Options or SARs under this Plan only if the Affiliate qualifies as an
“eligible issuer of service recipient stock” within the meaning of
§1.409A-1(b)(5)(iii)(E) of the final regulations under Section 409A of the Code.

(f) No Option or SAR granted under the Plan shall provide for any feature for
the deferral of compensation other than the deferral of recognition of income
until the exercise or disposition of the Option or SAR.”

 

- 2 -



--------------------------------------------------------------------------------

5. Except as expressly amended hereby, the terms of the Plan shall be and remain
unchanged and the Plan as amended hereby shall remain in full force and effect.

IN WITNESS WHEREOF, the PSS World Medical, Inc. has caused this Amendment to be
executed by its duly authorized representative as of the day and year first
above written.

 

PSS World Medical, Inc., Inc. By:  

/s/ David A. Smith

  David A. Smith   Chairman and Chief Executive Officer

 

- 3 -